Oole, J.
A motion is made to continue tills cause. It was noticed for argument only by the plaintiff in error, in whose behalf the motion is made. The defendant in error insists that he has the right to have the cause argued and submitted at this term, since it is on the calendar. But we think he cannot force an argument of the cause, as he did not notice it. ■ At the last term we held, in the case of Buckley vs. Lewis [ante, p. 490], that a party could not force a cause to trial at the circuit in the absence of or against the 'consent of the opposite party, unless he had given the usual notice of trial. This decision is founded upon chap. 71, Laws of 1859, which is doubtless intended to regulate the practice in courts of record in this state in the particulars we are now considering; but if there was a question whether that law fairly, by its language, applies to this' court, it is desirable that the practice be uniform.
By the Court. — -The motion to continue the cause is granted.